April 14, 2010 Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Principal Variable Contracts Funds, Inc. Registration Statement on Form N-14 Ladies and Gentlemen: On behalf of Principal Variable Contracts Funds, Inc. ("PVC"), we transmit herewith for filing with the Securities and Exchange Commission pursuant to Rule 488 under the Securities Act of 1933 (the "Act") PVC's registration statement on Form N-14 under the Act (the "Registration Statement"). The Registration Statement relates to proposed Plans of Reorganization providing for the transfer of all the assets, subject to all the liabilities, of the Acquired Funds, all series of PVC, to and in exchange for shares of the Acquiring Funds, all previously created series of PVC as follows: Acquired Fund Acquiring Fund Short-Term Bond Account Short-Term Income Account Government & High Quality Bond Account Mortgage Securities Account MidCap Value Account II MidCap Blend Account MidCap Growth Account I MidCap Blend Account International SmallCap Account Diversified International Account The proposed mailing date to shareholders is on or about May 19, 2010. Please call me at 515-235-9328 or Michael D. Roughton of this office at 515-248-3842 if you have any questions or comments. Sincerely, /s/ Adam U. Shaikh Adam U. Shaikh Assistant Counsel Principal Variable Contracts Funds, Inc. Enclosures
